Title: To Benjamin Franklin from John Adams, 2 March 1780
From: Adams, John
To: Franklin, Benjamin


Passy March 2d. 1780.
Mr Adams’s respectfull Compliments to Dr Franklin. Informs him that Monsieur the Comte De Vergennes has appointed him next Tuesday to be at Versailles in order to be presented to the King and Royal Family. Mr Adams will have the Honour to breakefast at Passy with Dr Franklin, at an hour early enough to go to Versailles, which he supposes will be 8 o Clock.
His Excellency Dr Franklin
 
Addressed: His Excellency / Benjamin Franklin Esqr
